Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

 Claim 8 and its dependent claims 9-14 are interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “computing device”, this “computing device” is interpreted by the examiner as a physical structure and not as software per se. This interpretation was made based on the following descriptions from the instant applications specification:
  [0075] An administrator or user may be able to enter commands and information into the computing device 14 through one or more input devices, such as, for example, a touch sensitive display (not illustrated); a keyboard (not illustrated); or a pointing device, such as a mouse (not illustrated). Other input devices (not illustrated) may include a microphone, an infrared (IR) remote control, a joystick, a game pad, a stylus pen, or the like. These and other input devices may be connected to the processor device 15 through an input device interface 88 that is coupled to the system bus 70, but can be connected by other 


In conclusion, “computing device” of claim 8 is interpreted as a physical structure (not software). If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112 (f) applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The examiner has attached copies of the patent documents with corresponding paragraphs for the Applicant’s convenience. Please contact the examiner if any further clarity is needed.
Claims 1,6-8,13,14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120059861 A1; Senjalia; Bhargav (hereinafter Sen) in view of .
Regarding claim 1, Sen teaches A method comprising: accessing, by a computing device comprising a processor device, a data table that identifies, for a group of entity structures, relationships between entity instances contained in the group of entity structures, each such relationship identified in a row of the data table, each row containing a plurality of fields (Sen [0056] FIG. 3 is a block diagram illustrating exemplary entity reference relationship structures … Each of the entity reference relationship structures 30 comprises a dual column, multiple-row table wherein each row contains data identifying a relationship between entity instances of two different entity structures 22, and each column of the row corresponds to a unique entity attribute that uniquely identifies the entity instance of one of two different entity structures 22. Each of the entity reference relationship structures 30 thereby establishes a relationship between the two different entity structures 22. )					each field in each row corresponding to a different entity structure in the group of entity structures (Sen [0056] FIG. 3 shows each field corresponding to different formats/structures.; [0058] FIG. 4 is flowchart illustrating steps by which the database relationship analyzer 12 (FIG. 1) can determine the relationships among entity instances of a plurality of entity structures 22 according to one embodiment. [FIG.2&3] further showing the different rows in a group of fields)							each field being empty or being non-empty and containing an entity instance identifier of the entity structure to which the field corresponds; ( Sen [0049]  shows the fields corresponding to the a clear structure and a instance identifier a different entity structure of the group of entity structures, (Sen. [FIG.2&3] further show the different rows in a group of fields with groups of the different entity structures)												and for each entity structure in the group of entity structures: determining a unique number of entity instances of the entity structure identified in the data table; ( Sen [0004] entity instances that correspond to a particular thing being modeled. Thus, the employee entity structure has a number of employee entity instances, each of which corresponds to a particular employee, the office entity structure has a number of office entity instances, each of which corresponds to a particular office, and the desk entity structure has a number of desk entity instances, each of which corresponds to a particular desk. [0041] Embodiments disclosed herein relate to data analysis, and in particular to generating an entity relationship structure that identifies the relationships among entity instances associated with a number of different entities in a database. )		However Sen lacks explicitly teaching generating, in a user interface, imagery generating, in a user interface, imagery that depicts a plurality of objects, each object corresponding to … ( Ma [detailed description - 0048]  The properties, objects, and the links (e.g. relationships) between the objects can be visualized using a graphical user interface (GUI). For example, FIG. 4 displays a user interface showing a graph representation 403 of relationships (including relationships or links 404, 405, 406, 407, 408) between the data objects (including data objects 411, 412, 413, 414, 415, 416) that are represented as nodes in the example of FIG. 4. In this embodiment, the data objects are person objects. In this example, the person nodes (associated with person data objects); [detailed description - 0052 & 0054] further show and describe the displaying process )					form a plurality of overlapping areas and non-overlapping areas; ( Ma [FIG. 1] depicts an example of an event matrix. The matrix includes rows and columns with labels corresponding to particular objects. For example, label 102 corresponds to a "flight" object, and label 104 corresponds to a "person" object. At the intersection of certain rows and columns, indicators may be provided to indicate that a connection (overlap) exists between the object associated with the row and the object associated with the column. For example, indicator 106 indicates that a connection exists between the flight object designated by label 102 and the person object designated by label 104. and presenting the unique number of entity instances of the entity structure in the user interface in association with … the object that corresponds to the respective entity structure. ( Ma [detailed description - 0048]  The properties, objects, and the links (e.g. relationships) between the objects can be visualized using a graphical user interface (GUI). For example, FIG. 4 (some entity structure) displays a user interface showing a graph representation 403 of relationships (including relationships or links 404, 405, 406, 407, 408) between the data objects (including data objects 411, 412, 413, 414, 415, 416) that are represented as nodes in the example of FIG. 4. In this embodiment, the data objects are person objects. In this example, the person nodes (associated with person data objects) may have relationships to other person nodes, for example, through payment objects. For example, relationship 404 is based on a payment associated with the individuals indicated in person data objects 411 and 413. The link 404 represents these shared payments; [detailed description - 0049] In addition to visually showing relationships between the data objects, the user interface may allow various other manipulations.[detailed description - 0052 & 0054] further show and describe the displaying process ) Ma does explicitly teach unique number of entity instances of the entity structure, Ma is brought in to show UI and presentation of objects which in this case could be Sen’s unique number of entity instances of the entity structure.							each object having a corresponding defined perimeter, wherein the defined perimeter of each object intersects the defined perimeters of each other object to form a plurality of overlapping areas and non-overlapping areas; (Martin  [0007] Embodiments of the invention generate Venn diagrams. A Venn diagram shows information describing subsets of data of two or more input sets. A data mining system receives a request for determining subsets of the Venn diagram. The request identifies the plurality of input sets for the Venn diagram. The data mining system generates intersection sets, each intersection set based on a combination of input sets. The data mining system determines the intersection sets in an order that efficiently utilizes data of input sets that has been previously loaded.The data mining system uses the loaded input sets to determine the second intersection set. and presenting the unique number of entity instances of the entity structure in the user interface in association with a non-overlapping area of the object that corresponds to the respective entity structure (Martin  [0007] Embodiments of the invention generate Venn diagrams. A Venn diagram shows information describing subsets of data of two or more input sets. A data mining system receives a request for determining subsets of the Venn diagram. The request identifies the plurality of input sets for the Venn diagram. The data mining system generates intersection sets, each intersection set based on a combination of input sets [0053] Thereafter, the database engine 116 generates 345 a Venn diagram based on the final results and provides the Venn diagram to the client 105 for presentation to a user. FIG. 4J shows an example of a Venn diagram generated by the database engine 116 and provided to a client 105. Although FIG. 4J shows the cardinality of various subsets of the Venn diagram, other embodiments may show other information describing the various subsets of the Venn diagram, for example, the elements of each subset or an 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional limitations: Memory; Processor ( Sen [0105 & 0109] memory; processor).  		
Regarding claim 6, the combination of Sen, Martin and Ma teach The method of claim 1 further comprising generating the data table that identifies, for the group of entity structures, relationships between the entity instances contained in the group of entity structures. (Sen [0007] the database relationship analyzer 12 accesses information from the database 16-1 that identifies relationships between particular entities of the database 16-1, and based on this information, the database relationship analyzer 12 generates a structure, such as a database table, that contains 
Corresponding system claim 13 is rejected similarly as claim 6 above. 
Regarding claim 7 the combination of Sen, Martin and Ma teach The method of claim 1 wherein the objects are circles (Martin  [0007] Embodiments of the invention generate Venn diagrams. A Venn diagram shows information describing subsets of data of two or more input sets. A data mining system receives a request for determining subsets of the Venn diagram. The request identifies the plurality of input sets for the Venn diagram. The data mining system generates intersection sets, each intersection set based on a combination of input sets. The data mining system determines the intersection sets in an order that efficiently utilizes data of input sets that has been previously loaded.The data mining system uses the loaded input sets to determine the second intersection set. The data mining system determines the subsets for the Venn diagram based on the intersection sets.[0017] FIG. 1A illustrates an example of a system environment 100 for generating a Venn diagram based on two or more input sets of data. As shown in FIG. 1A, a client 105 is in communication with a data mining system 108 over a network 102. The client 105 is a computing device usable by a user to initiate data mining requests. The data mining requests may indicate to the data mining system 108 to perform one or more data mining algorithms on data stored by the data mining system 108. [0020-0026] contain further details on the venn diagrams [FIGs. 4] show visual features of the mapping above)
Corresponding system claim 14 is rejected similarly as claim 7 above. 
Regarding claim 21 the combination of Sen, Martin and Ma teach The method of claim 1 wherein a first overlapping area of the plurality of overlapping areas identifies the overlap of two objects, and a second overlapping area of the plurality of overlapping areas identifies the overlap of three objects, and further comprising: (Martin  [FIGs.4 ] show the overlapping and non overlapping areas, including 3 objects)												determining, for the first overlapping area, a first subset of rows of the data table that have non-empty fields that correspond to the two objects and empty fields that correspond to each other object of the plurality of objects; (Ma [FIG.1] shows these features in the corresponding table) --- (Martin [FIG.4s] shows the determination of data into venn diagrams)								determining a total number of unique entity instances in the first subset of rows; (Sen [0068] Thus, in total, there are six entity instance identifiers in the set 58-1. The database relationship analyzer 12 determines if each entity instance identifier that identifies an entity instance in a particular entity structure 22 is identical to each other entity instance identifier that identifies an entity instance in the particular entity structure 22.[0074] Because each of the entity reference relationship structures 30-1, 30-2, 30-5 contains four rows, there are a total of 64 different sets, or combinations, of rows of entity instance identifiers comprising one row from each of the entity reference relationship structures 30-1, 30-2, 30-5 (i.e., 4*4*4). The database relationship analyzer 12 processes each of the 64 sets, similarly to the process discussed with respect to FIG. 10 )													presenting, in the user interface, the total number of unique entity instances in the first subset of rows in association with the first overlapping area; (Martin  [0007] Embodiments of the invention generate Venn diagrams. A Venn diagram shows information describing subsets of data of two or more input sets. A data mining system receives a request for determining subsets of the Venn diagram. The request identifies the plurality of input sets for the Venn diagram. The data mining system generates intersection sets, each intersection set based on a combination of input sets [0053] Thereafter, the database engine 116 generates 345 a Venn diagram based on the final results and provides the Venn diagram to the client 105 for presentation to a user. FIG. 4J shows an example of a Venn diagram generated by the database engine 116 and provided to a client 105. Although FIG. 4J shows the cardinality of various subsets of the Venn diagram, other embodiments may show other information describing the various subsets of the Venn diagram, for example, the elements of each subset or an aggregate value determined based on the elements of the subset. )			determining, for the second overlapping area, a second subset of rows of the data table that have non-empty fields that correspond to the three objects and empty fields that correspond to each other object of the plurality of objects; (Ma [FIG.1] shows these features in the corresponding table) --- (Martin [FIG.4s] shows the determination of data into venn diagrams)								determining a total number of unique entity instances in the second subset of rows; (Sen [0068] Thus, in total, there are six entity instance identifiers in the set 58-1. The database relationship analyzer 12 determines if each entity instance identifier that identifies an entity instance in a particular entity structure 22 is identical to each other entity instance identifier that identifies an entity instance in the particular entity and presenting, in the user interface, the total number of unique entity instances in the second subset of rows in association with the second overlapping area.
Claims 2-5,9-12, and 15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Ma, Martin and US 20140172850 A1; Borkar; Vinayak et al. (hereinafter Borkar). 
Regarding claim 2, the combination of Sen, Martin and Ma teach The method of claim 1 further comprising: … overlapping areas or the non-overlapping areas, each subset of rows including those rows of the data table that have the corresponding combination of non-empty fields; determining, for each … a total number of unique entity instances in the subset of rows; and presenting, in the user interface, ) These limitations here are already taught above by Sen and Ma, please refer to mappings from corresponding para. Above in claim to see further details.								but lack explicitly describing identifying a plurality of subsets of rows of the data table, each subset of rows corresponding to a different combination of non-empty fields, each combination of non-empty fields corresponding to one of the … subset of rows of the plurality of subsets of rows … for each subset of rows of the plurality of subsets of rows … the respective subset of rows corresponds.					However Borkar teaches identifying a plurality of subsets of rows of the data table, each subset of rows corresponding to a different combination of non-empty fields, each combination of non-empty fields corresponding to one of the … subset of rows of the plurality of subsets of rows … for each subset of rows of the plurality of subsets of rows … the respective subset of rows corresponds. (Borker [0027] Having explained the components of an entity graph and how they relate to a set of tables, FIG. 3 illustrates a method which utilizes entity graphs to isolate data subsetting requests which do not involve cycles. At step 301a request for a subset of data from a plurality of tables is received. The request can include one or more criteria for the data subset. For example, in the preceding example of FIG. 2A, the subset criterion was that the value of EmployeeAddress.state be equal to "CA." The subset criteria can be used to specify which data needs to be in the data set by providing filter criteria to one or more tables. [0062] to extract or compile the relevant rows from the original tables to generate the final subsets )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Sen's entity structure methods, Ma's object manipulation methods and make the addition of Borker data subset extraction methods in order to create a more efficient data manipulation system ( Borkar [0001] In order to effectively perform processes such as data testing, data analysis, and data reporting, it is sometimes necessary to extract information datasets from multiple tables at once. [0019] Applicants have discovered a way to isolate use-cases where the calculation of a data subset does not involve cyclic computation. Applicants additionally have discovered a means for optimized data subsetting which processes acyclical use-cases differently than cyclical use-cases, so that acyclical use-cases can be handled more efficiently using a non-recursive process.)
Corresponding system claim 9 is rejected similarly as claim 2 above.
Corresponding product claim 15 is rejected similarly as claim 2 above. Additional limitations: Memory; Processor ( Sen [0105 & 0109] memory; processor).  
Regarding claim 3, the combination of Sen, Borkar, Martin and Ma teach The method of claim 2 wherein the group of entity structures comprises at least three entity structures. ( Sen [FIG. 2, FIG. 3, FIG.9; FIG.26; FIG. 27 ] at least three entity structures)
Corresponding system claim 10 and product claim 17 are rejected similarly as claim 3 above. 
Regarding claim 4, the combination of Sen, Borkar, Martin and Ma teach The method of claim 2 further comprising: determining, for each subset of rows of the plurality of subsets of rows, a total number of unique entity instances in the respective subset of rows for each entity structure in the group of entity structures; ( Borker [0027] Having explained the components of an entity graph and how they relate to a set of tables, FIG. 3 illustrates a method which utilizes entity graphs to isolate data subsetting requests which do not involve cycles. At step 301a request for a subset of data from a plurality of tables is received. The request can include one or more criteria for the data subset. For example, in the preceding example of FIG. 2A, the subset criterion was that the value of EmployeeAddress.state be equal to "CA." The subset criteria can be used to specify which data needs to be in the data set by providing filter criteria to one or more tables. [0062] to extract or compile the relevant rows from the original tables to generate the final subsets ) use Borkar determining methods on Sen’s entity instances ( Sen [0004] entity instances that correspond to a particular thing being modeled. Thus, the employee entity structure has a number of and presenting, in the user interface, for each subset of rows of the plurality of subsets of rows, the total number of unique entity instances in the respective subset of rows for each entity structure in association with the one of the overlapping area or the non-overlapping area to which the respective subset of rows corresponds. ( Ma [FIG. 1] depicts an example of an event matrix. The matrix includes rows and columns with labels corresponding to particular objects. For example, label 102 corresponds to a "flight" object, and label 104 corresponds to a "person" object. At the intersection of certain rows and columns, indicators may be provided to indicate that a connection exists between the object associated with the row and the object associated with the column. For example, indicator 106 indicates that a connection exists between the flight object designated by label 102 and the person object designated by label 104. Of course, these data objects may correspond, respectively, to an actual flight and an actual person in the real world. [detailed description - 0015] Link Set: Set of multiple links that are shared between two or more data objects.; [detailed description - 0048]  The properties, objects, and the links (e.g. relationships) between the objects can be visualized using a graphical user interface 
Corresponding system claim 11 and product claim 18 are rejected similarly as claim 4 above. 
Regarding claim 5, the combination of Sen, Borkar, Martin and Ma teach The method of claim 2 further comprising: receiving, via an input device, a selection of a particular overlapping area or non-overlapping area; ( Sen [0058] the entity reference relationship structures 30 may be generated in preparation for providing the identifying the subset of rows associated with the particular overlapping area or non-overlapping area; ( Borkar [0025] Dot 206 in FIG. 2A represents a user request for a subset of data )										and in response to the selection, presenting, in the user interface, the subset of rows associated with the particular overlapping area or non-overlapping area. ( Ma [FIG. 1] depicts an example of an event matrix. The matrix includes rows and columns with labels corresponding to particular objects. For example, label 102 corresponds to a "flight" object, and label 104 corresponds to a "person" object. At the intersection of certain rows and columns, indicators may be provided to indicate that a connection exists between the object associated with the row and the object associated with the column. For example, indicator 106 indicates that a connection exists between the flight object designated by label 102 and the person object designated by label 104. Of course, these data objects may correspond, respectively, to an actual flight and an actual person in the real world. [detailed description - 0015] Link Set: Set of multiple links that are shared between two or more data objects.; [detailed description - 0048]  The properties, objects, and the links (e.g. relationships) between the objects can be visualized using a graphical user interface (GUI). For example, FIG. 4 displays a user interface showing a graph representation 403 of relationships (including relationships or links 404, 405, 406, 407, 408) between the data objects (including data objects 411, 412, 413, 414, 415, 416) that are represented as nodes in the example of FIG. 4. In this embodiment, the data objects are person objects. In this example, the person nodes (associated with person data objects) may have relationships to other person nodes, for example, through payment objects. For example, relationship 404 is based on a payment associated with the individuals indicated in person data objects 411 and 413. The link 404 represents these shared payments; [detailed description - 0049] In addition to visually showing relationships between the data objects, the user interface may allow various other manipulations. For example, the objects within database 108 may be searched using a search interface 
Corresponding system claim 12 and product claim 19 are rejected similarly as claim 5 above. 


Conclusion

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered
35 USC § 112: There are new issues.
35 USC § 103: 
Regarding Applicant’s Argument (page: 10 , paragraph: 1 & 2): “1) Applicant's claim 1 recites "determining a unique number of entity instances of the entity structure identified in the data table." The Patent Office asserts that paragraphs 0004 and 0041 of Senjalia disclose this feature (Office Action, pages 5-6). Applicant respectfully disagrees. Paragraph 0004 of Senjalia discloses the existence of entity instances and Examiner’s response:
Regarding Applicant’s Argument (page: 10 , paragraph: 3): “Applicant's claim 1 recites "presenting the unique number of entity instances of the entity structure in the user interface in association with a non-overlapping area of the object that corresponds to the respective entity structure." The Patent Office parses this limitation into two different elements and applies different references to each element. First, the Patent Office addresses the words "presenting the unique number of entity instances of the entity structure in the user interface in association with... the object that corresponds to the respective entity structure," and asserts that paragraph 0048 of Ma discloses this feature (Office Action, pages 7- 8). Ma contains no teachings regarding determining a unique number of entity instances of an entity structure. Ma discloses the presentation of an "event matrix" that "comprise labels and indicators corresponding to objects and links of an ontology" (Ma, Abstract). Applicant can find no teachings in Ma regarding the presentation of a "unique number of entity instances of the entity structure in association with... the object that corresponds to the respective entity structure." The Patent Office notes that "Ma is brought in to show UI and presentation of objects which in this case could be Sen's unique number of entity instances of the entity structure" (Office Action, p. 8, emphasis added). Applicant notes that this concession seems to support Applicant's position that Ma does not disclose the recited feature because the Patent Office says Ma could show "Sen's unique number of entity instances of the entity structure." Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Sen has already established teaching determining a unique number of entity instances of an entity structure as noted above. Ma is being brought in to teach that having a GUI or some sort of interface for presenting data to a user would be obvious and Ma teaches this in para. 48,52 and 54 of the detailed description. The "term" entity is broad and can entail many different/common terms in the field. Martin is also 103 obviousness added in to help teach all limitations of the "and presenting the unique number of entity instances of the entity structure in the user interface in association with a non-overlapping area of the object that corresponds to the respective entity structure" limitation (Martin para. 7,53, and FIG. 4).
Regarding Applicant’s Argument (page:11): “The Patent Office then addresses the parsed words "with a non-overlapping area" in conjunction with the limitation "generating, in a user interface, imagery that depicts a plurality of objects, each object corresponding to a different entity structure of the group of entity structures, each object having a corresponding Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Sen has already established teaching determining a unique number of entity instances of an entity structure as noted above. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. Here the examiner believes the applicant is giving too much claim weight on each object partially overlapping each other object to form a plurality of overlapping areas and non-overlapping areas", the examiner is using BRI to read this limitation broadly as objects having overlapping and 
Regarding Applicant’s Argument (page: 12): “Applicant further submits that the Patent Office has failed to make a prima facie case of obviousness because the Patent Office has failed to provide a reasoned explanation as to why a person having ordinary skill in the art (PHOSITA) would combine the teachings of Ma with those of Senjalia. In particular, the Patent Office asserts that the motivation would be "in order to facilitate recognition of correlations and indirect connections between several objects." (Office Action, p. 8). However, Senjalia already discloses correlations and connections between entity instances of entity structures. See Ex Parte Tessler, Appeal 2012-006616, Appl. No. 12/700,643; Decided: October 2, 2014). "Furthermore, we note that Kolk's system is already remotely controlled. See Kolk, Fig. 1. We thus find the Examiner's rejection insufficient to explain what in the prior art would have prompted a Examiner’s response:- The Examiner respectfully disagrees with the applicant. The examiner points to KSR rationale C (Use of known technique to improve similar devices in the same way) in order to justify the combination of Ma to Sen. The known technique is Ma's matrix/data analysis. The similar devices are database systems trying to analyze data in matrices/tables. Improve in the same way is the improvement of understanding that data which is being analyzed in the table/matrix. Ma para. 3,15,17 and 22 teach and point out further facilitating the recognition of correlations/understanding data in matrices/tables. Hence, Ma further helps improve a action that is already being attempted in Sen. The further improvement of Ma via it's methods is what the examiner is justifying as reason for combination. Two systems can both analyze data, but one system can help add further capabilities to help further improve that same data analysis.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165